Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 10 as amended is allowable. The restriction requirement between inventions and species, as set forth in the Office action mailed on 1/25/2022, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 1/25/2022 is withdrawn.  Claims 13-14, directed to antibodies or binding fragments are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claims 1-11 and 13-14 are under consideration in the instant Office Action.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The three instantly claimed antibodies against PKC set forth in the CDRs of SEQ ID NOs: 3-8, 9-14 and 15-20 and the VH and VL sequence SEQ ID NOs: 21-22, 32-33 and 25-26, respectively, in the instant claims are all allowable since none of the sequences themselves or the combination of six CDRS and VH and VL sequences are not taught or obvious over the prior art. The instant specification set forth the specific antibodies and their CDRs and VH and VL sequences in pages 10-12. The closest prior art is Cornell-Bell et al., US 6,268,223 (IDS) and Cornell-Bell et al., WO01/16599 (IDS) which teach using PKC antibodies to determine if a patient is suffering from head trauma or stroke, as in the instant claims. While the prior art teaches PKC antibodies in general terms and claim the same method of diagnosis, none teach the specific CDRs of the claimed antibodies required in the instant claims. Therefore, the claims are not anticipated and allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 

Authorization for this examiner’s amendment was given in an interview with John Iwanicki on 3/16/2022.

The application has been amended as follows: 
Cancel claims 1-9.
10.    An in vitro method for diagnosing a traumatic brain injury or a stroke comprising:
            a) contacting a sample of blood from a subject suspected of having a traumatic brain injury or stroke with a first antibody having an antigen-binding portion comprising SEQ ID NO: 3, SEQ ID NO: 4, SEQ ID NO: 5, SEQ ID NO: 6, SEQ ID NO: 7, and SEQ ID NO: 8, and a second antibody having an antigen-binding portion comprising SEQ ID NO: 9, SEQ ID NO: 10, SEQ ID NO: 11, SEQ ID NO: 12, SEQ ID NO: 13, and SEQ ID NO: 14, and
 b)  detecting the formation of a binding complex of the first antibody to an epitope, and detecting the formation of a binding complex of the second antibody to an epitope, wherein the detection of the binding complexes indicates a traumatic brain injury or stroke.
11.     The method of claim 10 wherein the first antibody comprises SEQ ID NO: 21 and SEQ ID NO: 22 and wherein the second antibody comprises SEQ ID NO: 32 and SEQ ID NO: 33.
13.     An antibody, or antigen-binding portion thereof, comprising SEQ ID NO: 3, SEQ ID NO: 4, SEQ ID NO: 5, SEQ ID NO: 6, SEQ ID NO: 7, and SEQ ID NO: 8 or 
14.  The antibody, or antigen-binding portion thereof, of claim 13 comprising SEQ ID NO: 21 and SEQ ID NO: 22, or comprising SEQ ID NO: 32 and SEQ ID NO: 33 or comprising SEQ ID NO: 25 and SEQ ID NO: 26.
New Claims:
15.       The method of claim 10 further comprising contacting the sample of blood from a subject suspected of having a traumatic brain injury or stroke with a third antibody having an antigen-binding portion comprising SEQ ID NO: 15, SEQ ID NO: 16, SEQ ID NO: 17, SEQ ID NO: 18, SEQ ID NO: 19, and SEQ ID NO:20, and detecting the formation of a binding complex of the third antibody to an epitope.

16.     The method of claim 15 wherein the third antibody comprises SEQ ID NO: 25 and SEQ ID NO: 26.


Conclusion
Claims 10-11, 13-14 and new claims 15-16 are allowed.
Advisory Information
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURORA M. FONTAINHAS whose telephone number is 571-272-2952.  The examiner can normally be reached on Monday - Friday (8AM - 4PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on (571)272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

	
/AURORA M FONTAINHAS/Primary Examiner, Art Unit 1649